Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species C in the reply filed on 7/27/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden and why the inventions are distinct.  This is not found persuasive because the inventions are distinct because the each has a different design of the tunnels and it is burdensome because regardless of search method, invention of different limitations will require different search strategies, and times to consider the relevancy of collective references would increase proportionally as well. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 7, 10 and 15 are withdrawn.

Claim Interpretation
Applicant has given a special definition to the term “substantially.”
[0017] When used herein, the term "substantially" refers to relationships that are, ideally perfect or complete, but where manufacturing realties prevent absolute perfection. Therefore, substantially denotes typical variance from perfection. For 
Therefore for coverages, areas, or distances may generally be within 10% of perfection for substantial equivalence.
Therefore for relative alignments, such as parallel or perpendicular, may generally be considered to be within 5%.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 12, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2018/0097242 A1) in view of Kunz et al. (US 2016/0351921 A1).
As to claim 1, Xu discloses a plate (figure 2-38-metal plate) comprising: 
a planar portion (figure 2); 
a bead (66-first metal bead) that is offset from the planar portion (figure 3); 


    PNG
    media_image1.png
    260
    322
    media_image1.png
    Greyscale

and a displacement absorption tunnel (68-tunnel) that is offset from the planar portion (figure 3) and extending radially away from the axis (figure 3), wherein the displacement absorption tunnel intersects the bead (figures 2 and 3).
Xu discloses the bead having an oval shape but not a circular shape as is instantly claimed.
Kunz et al. discloses a fuel cell with a metallic plate and an opening (12) where in the opening is circular (Figure 3).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the oval bead of Xu to the circular bead of Kunz because of It has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

to claim 2, Xu discloses the displacement absorption tunnel has an arcuate shape (tunnel) (figure 4a).

As to claim 3, Xu discloses the displacement absorption tunnel has a trapezoidal shape [0020, 0038].

As to claim 4, Xu discloses the displacement absorption tunnel is an inner displacement absorption tunnel (72), which is interior to the circular bead (66), relative to the axis, and further comprising: 
an outer displacement absorption tunnel (68), which is exterior to the circular bead, relative to the axis.

As to claim 5, Xu further discloses comprising: a plurality of inner displacement (72) absorption tunnels; and a plurality of outer displacement (68) absorption tunnels (figure 3).

As to claim 6, Xu discloses one or more of the inner displacement absorption tunnels (72) is aligned with one of the outer displacement absorption tunnels (68) (Figure 3).

As to claim 9, Xu discloses the inner displacements (tunnels) but does not disclose the inner displacement absorption tunnels are symmetric about the axis.
However, the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).  In this case the duplication would cause there to be symmetry about the axis.

As to claim 12, Xu discloses the inner displacement absorption tunnels (72) are substantially perpendicular to the axis, and the outer displacement absorption tunnels (68) are substantially perpendicular to the axis; the tunnels are in the plane of the plate and the axis is perpendicular to the plate.

    PNG
    media_image1.png
    260
    322
    media_image1.png
    Greyscale


As to claim 16, Xu discloses 
 the circular bead is offset from the planar portion by a first distance (see figure below); 
the inner displacement absorption tunnels are offset from the planar portion by a second distance, which is less than the first distance (see figure below); and 
the outer displacement absorption tunnels are offset from the planar portion by a third distance, which is less than the first distance (see figure below).

    PNG
    media_image2.png
    204
    500
    media_image2.png
    Greyscale


As to claim 17, Xu et al. discloses a plate assembly [0008], comprising: a first plate [0008], having:
 a first planar portion and a first bead seal offset from the first planar portion [0008] (the first metal bead is an embossment thus offset from the planar portion); 
a first axis (labeled axis of hole in annotated figure below) that is substantially perpendicular to the first planar portion, and about which the first bead seal arcs (figure 4a shows the bead arc or the bead is shown in an oval shape in the figure below thus the bead arcs);


    PNG
    media_image1.png
    260
    322
    media_image1.png
    Greyscale


 a plurality of first inner displacement absorption tunnels (72-tunnel) offset from the first planar portion and extending radially away from the first axis (figure 3), wherein the first inner displacement absorption tunnels intersect the first circular bead seal toward the first axis (figure 3); and
 a plurality of first outer displacement absorption tunnels (68-tunnel) offset from the first planar portion and extending radially away from the first axis, wherein the first outer displacement absorption tunnels intersect the first circular bead seal opposite the first axis; (figure 3) and 
a second plate [0008] (discloses the second metal plate is of similar design as the first plate), having: a second planar portion and a second bead seal offset from the second planar portion (the second metal bead surrounds the second opening and is embossed), wherein the second bead seal is offset in the opposite direction from the offset of the first circular bead seal [0008]; 
a second axis (see figure above –labeled axis of hole) that is substantially perpendicular to the second planar portion and is substantially aligned with the first axis, and about which the second bead seal arcs (figure 3); 
a plurality of second inner displacement absorption tunnels (72) offset from the second planar portion and extending radially away from the second axis, wherein the second inner displacement absorption tunnels intersect (72) the second bead seal (66) toward the second axis; and 
a plurality of second outer displacement absorption tunnels (68) offset from the second planar portion and extending radially away from the second axis (figure 3), wherein the second 
Annotated figure 4a below depicts the tunnels are offset from the planar portion.

    PNG
    media_image2.png
    204
    500
    media_image2.png
    Greyscale

Xu discloses the bead having an oval shape but not a circular shape as is instantly claimed.
Kunz et al. discloses a fuel cell with a metallic plate and an opening (12) where in the opening is circular (Figure 3).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the oval bead of Xu to the circular bead of Kunz because of It has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


As to claim 18 Modified Xu discloses the first plate further includes: 


    PNG
    media_image1.png
    260
    322
    media_image1.png
    Greyscale
 and 
wherein the second plate [0008] (has described the first and second plate as being similar) further includes: a second hole (42-52) defined through the second planar portion and surrounded by the second circular bead seal (66), wherein the second hole defines a second axis that is substantially perpendicular to the second planar portion and is substantially aligned with the first axis (see figure above).



Claims 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2018/0097242 A1) in view of Kunz et al. (US 2016/0351921 A1) as applied to claim 5 above, and further in view of Goto et al. (US 2019/0131637 A1).
claim 8, Modified Xu et al. discloses the number of inner and outer tunnels are equal but doesn’t discloses  the number of inner displacement absorption tunnels is greater than the number of outer displacement absorption tunnels.
Goto discloses a fuel cell with a plate having tunnels extending from the bead (see modified figure 3 below)

    PNG
    media_image3.png
    158
    401
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the amount of tunnels of Xu to the amount of tunnels of Kunz because of it has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

As to claim 13, Modified Xu et al. discloses the number of inner and outer tunnels are equal and the inner and outer tunnels are substantially perpendicular to the axis (the tunnels are in the plane of the plate and the axis is perpendicular to the plate) but doesn’t disclose the number of inner displacement absorption tunnels is greater than the number of outer displacement absorption tunnels.
Goto discloses a fuel cell with a plate having tunnels extending from the bead (see modified figure 3 below)

    PNG
    media_image3.png
    158
    401
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the amount of tunnels of Xu to the amount of tunnels of Kunz because of it has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Allowable Subject Matter
Claims 11, 14, 19 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art disclose the tunnels but does not have the configuration of the inner displacement absorption tunnels are symmetric about the axis, and the outer displacement absorption tunnels are not symmetric about the axis.

The prior art discloses the first and second inner tunnel but is silent has having the inner tunnels of the first and second plate not being aligned with each other. And similar for first and second outer tunnels not being aligned with each other on the different plates as is instantly claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA J LAIOS whose telephone number is (571)272-9808. The examiner can normally be reached Monday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Maria Laios/           Primary Examiner, Art Unit 1727